COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00288-CR
Style:                    Stephen William Siros v. The State of Texas
Date motion filed*:       December 23, 2014
Type of motion:           State’s Third Motion for Extension of Time to File Appellate Brief
Party filing motion:      Appellee
Document to be filed:     Appellee’s Brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                    October 9, 2014
       Number of extensions granted:             2         Current Due date: December 19, 2014
       Date Requested:                       January 19, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: January 20, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because this Court granted three of appellant’s extension requests to file his appellate
          brief, which raises 8 points of error in a 47-page brief, and due to appellee’s counsel’s
          other professional duties, the State’s third motion for an extension of time to file its
          appellee’s brief is granted, but no further extensions will be granted. Accordingly,
          if appellee’s brief is not filed by January 20, 2015, the case may be set at issue and
          considered for submission on the appellant’s brief only. See TEX. R. APP. P. 38.9(a).

Judge’s signature: /s/ Laura C. Higley
                   

Date: December 30, 2014
November 7, 2008 Revision